BAKER, J.
The appellant was convicted of unlawfully manufacturing intoxicating liquor, and his punishment assessed at one year in the penitentiary. The appellant has filed in this court his personal affidavit, duly signed and sworn to by him, requesting that the appeal *1115herein be dismissed. Finding the application to be in due form, the request is granted, and the •appeal is ordered dismissed'.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals -and approved by the court.